05/19/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0603



                              No. DA 20-0603

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TRENT MATTHEW LARSON,

           Defendant and Appellant.


                                 GRANT



     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 23, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 19 2022